Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Restriction Response
Applicant’s election with traverse of Group III (claims 77-86 and new claims 87-101) in the reply filed on 01/22/21 is acknowledged.  As stated in the restriction requirement, the process of using the product as claimed can be practiced with another materially different product, such as a stent for treating ocular hypertension. The restriction requirement is still deemed proper and is therefore made FINAL.
Claims 1-76 were cancelled. 
Claims 77-101 are pending and are included in the prosecution. 

Information Disclosure Statement
The information disclosure statements (IDS) filed on 07/03/19 and 02/13/20 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statements. See attached copies of PTO-1449. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 77-79, 82-92, 95-97, and 100 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ludwig (Advanced Drug Delivery Reviews 57 (2005) 1595-1639) in view of Short (Toxicologic Pathology, 36:49-62, 2008).
Instant claim 77 is drawn to a method for the treatment of an eye disorder in a patient in need thereof comprising administering an injectable composition by intravitreal injection into the vitreous chamber, wherein the injectable composition comprises microparticles in a sterile suspension suitable for intravitreal injection wherein the microparticles have a diameter of about 50 microns or less and comprise: 
a core comprising a mixture of biodegradable polymers polylactide-co-glycolide and poly(lactic acid);
a coating non-covalently associated with the core wherein the coating is a block copolymer having a hydrophilic region and a hydrophobic region and wherein the hydrophilic region is polyethylene glycol; and
a therapeutically effective amount of a therapeutic agent;
wherein the injectable composition provides sustained release of the therapeutic agent into the vitreous chamber for at least two months.
Ludwig teaches the method of using particulate systems in ocular drug delivery (Abstract). The particulate systems include microspheres and nanospheres for the delivery of ophthalmic drugs which allow for controlled drug release, enhanced st full paragraph). “The presence of functional groups or poly(ethylene glycol) (PEG) chains on the surface of the particles can modulate the interfacial properties of the system, and thus influence mucoadhesion and drug absorption …” (Page 1612, left hand column, 2nd full paragraph). Microspheres made of poly(acrylic acid) (PAA) (Page 1612, section 4.2.2.1), micro- and nanoparticles made of poly(D,L-lactide-co-glycolide) (PLGA) for controlled release of drugs after intravitreal or subconjunctival injection are disclosed (Page 1615, section 4.2.2.3; and Fig. 6). To optimize the physicochemical properties, poly(D,L-lactic acid) (PLA) can be copolymerized with poly(ethylene glycol) (PEG), and the increase of the drug bioavailability provided by PEG-coated PLA particles could be due to an enhancer effect (Page 1615, right hand column, 1st and 2nd paragraphs). Block copolymers consisting of poly(oxyethylene) and poly(oxypropylene) units known as poloxamer or pluronics® (Pluronic® F-127) are disclosed (Page 1621, section 5.8, right hand column). PEG and chitosan coated PECL [poly(epsilon-caprolacton)] particles of indomethacin are disclosed (Page 1611, Table 3). “PECL particles have been coated with polymers to improve adhesion … Compared to non-coated particles, the bioavailability was double for chitosan-coated spheres” (paragraph bridging Pages 1614 and 1615). Ludwig discloses that poly(ethylene glycol) coating enhanced the passage of the nanocapsules across the whole epithelium and that "one should keep in mind that ... for intraocular diseases such as glaucoma ... an enhanced corneal drug permeation is desirable" (Page 1615, left hand column, 2nd full paragraph). Ludwig teaches that “the precorneal residence time of PACA [polyalkyl cyanoacrylates] 
Ludwig does not expressly teach that the injectable composition provides sustained release of the therapeutic agent into the vitreous chamber for at least two months. 
Short teaches that the intravitreal route of administration and sustained release formulations of microparticles, as well as biodegradable implants which deliver drugs to the posterior segment of the eye are popular therapeutic approaches (Abstract). Microparticles (1 to 1,000 µm) containing drugs entrapped in polymeric membranes are disclosed (Page 52, right hand column; and Page 60, right hand column). Intravitreous injection of polylactides results preferential localization in the retinal pigment epithelium cells for 4 months after a single injection (Page 52, right hand column). Biodegradable matrix implants “allow flexibility in dose and treatment from short duration (weeks) to longer duration (months to a year), depending on the polymer PLA/PLGA ratio, which is another benefit in tailoring drug delivery to disease progression, because dose and treatment requirements may change over time” (Page 54, right hand column). An implant releasing dexamethasone for up to 6 months is disclosed (Page 54, right hand column). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method of ocular drug delivery comprising a particle which comprises a biocompatible core, a polymeric coating on the surface of the particles which can modulate the interfacial properties of the system, and thus influence mucoadhesion, drug absorption and drug bioavailability, and ophthalmic drugs, as 
One of ordinary skill in the art would have found it obvious to do so because it is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 2141. Both the references disclose treating ocular diseases by administering a particulate drug delivery system and one of ordinary skill in the art would have a reasonable expectation of success in using the coated particulate ocular drug delivery of Zimmer et al. and achieve sustained release of the drugs for a duration of months to a year, as taught by Short, because the latter teaches that the duration of release depends on the polymer PLA/PLGA ratio (Page 54, right hand column).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding instant claim 77, the method for the treatment of an eye disorder in a patient in need thereof would have been obvious over the method for treating intraocular diseases such as glaucoma, as taught by Ludwig (Page 1615, left hand column, 2nd full paragraph).
Regarding instant claim 77, the limitation of administering an injectable composition by intravitreal injection into the vitreous chamber would have been obvious 
Regarding instant claims 77 and 83, the limitation of the injectable composition comprising microparticles in a sterile suspension suitable for intravitreal injection wherein the microparticles have a diameter of about 50 microns or less (instant claim 77), and a diameter of about 30 microns or less (instant claim 83) would have been obvious over the microspheres and nanospheres as taught by Ludwig (Page 1612, section 4.2.2, left hand column, 1st full paragraph); and by the microparticles having a particle size range of 1 to 1,000 µm, as taught by Short (Page 52, right hand column). According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” The recited diameters would have been obvious variants over the ranges disclosed in the prior art unless there is evidence of criticality or unexpected results.
Regarding instant claim 77, the limitation of the microparticles comprising a core comprising a mixture of biodegradable polymers polylactide-co-glycolide and poly(lactic acid) would have been obvious over the particulate systems including microspheres and nanospheres for the delivery of ophthalmic drugs (Page 1612, section 4.2.2, left hand column, 1st full paragraph) including microspheres made of poly(acrylic acid) (PAA) (Page 1612, section 4.2.2.1), micro- and nanoparticles made of poly(D,L-lactide-co-glycolide) (PLGA) (Page 1615, section 4.2.2.3; and Fig. 6), as taught by Ludwig; and by Short (Page 60, right hand column).
Regarding instant claim 77, the limitation of a coating non-covalently associated with the core wherein the coating is a block copolymer having a hydrophilic region and a nd full paragraph; Page 1612, right hand column, last paragraph;  paragraph bridging Pages 1614 and 1615; Page 1615, left hand column, 2nd full paragraph; Page 1615, right hand column, 1st and 2nd paragraphs; Page 1621, section 5.8, right hand column; and Table 3).
Regarding instant claims 77, 87, 90-91, 96, the limitation of a therapeutically effective amount of a therapeutic agent to treat an eye disease or disorder (instant claim 77), and an ocular anti-hypertensive agent (instant claim 87), and timolol (instant claims 90-91 and 96), would have been obvious over the various ophthalmic drugs such as the ocular anti-hypertensive agents pilocarpine and timolol, as taught by Ludwig (Page 1604, Table 2 and Page 1611, Table 3), and the pilocarpine, as taught by Short (Page 54, right hand column). One of ordinary skill in the art would have found it obvious to use a therapeutically effective amount of a particular drug based on the desired therapeutic ophthalmic efficacy.
Regarding instant claims 77 and 84-86, the limitation of the injectable composition providing sustained release of the therapeutic agent into the vitreous chamber for at least two months (instant claim 77), at least three months (instant claim 84), at least six months (instant claim 85), and at least nine months (instant claim 86), would have been obvious over the longer duration (months to a year) of sustained release, as taught by Short (Page 54, right hand column).
Regarding instant claims 78-79, 82, and 88-89, the limitations of macular degeneration (instant claim 78), age-related macular degeneration (AMD) (instant claim 
Regarding instant claims 90, 92 and 97, the limitations of betaxolol would have been obvious over the betaxolol, as taught by Ludwig (Page 1618, left hand column).
Regarding instant claim 95, the limitation of a prodrug would have been obvious over the prodrug formulations, as taught by Short (Page 51).
Regarding instant claim 100, the limitation of a suspending agent would have been obvious over the nanoparticle suspension, as taught by Ludwig (Page 1614, left hand column).

Claims 77-92, 95-97, and 100 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ludwig (Advanced Drug Delivery Reviews 57 (2005) 1595-1639) in view of Short (Toxicologic Pathology, 36:49-62, 2008) and Bahar et al. (Cornea, 2008; 27:142-147).
Instant claim 80 is drawn to the method of claim 77, wherein the disorder is proliferative diabetic retinopathy.
Instant claim 81 is drawn to the method of claim 77, wherein the disorder is corneal neovascularization.

Ludwig and Short do not expressly teach that the eye disease or disorder is proliferative diabetic retinopathy or corneal neovascularization as recited in instant claims 80 and 81, respectively.
Bahar et al. disclose the clinical use of subconjunctival bevacizumab in patients with corneal neovascularization (Abstract). The intravitreal administration of bevacizumab in the treatment of macular degeneration is disclosed, along with the injection of this drug into the vitreous for the treatment of proliferative diabetic retinopathy, and age related macular degeneration with successful outcomes and rapid regression of the pathologic blood vessels (Page 142, right hand column).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method of ocular drug delivery comprising a particle which comprises a biocompatible core, a polymeric coating on the surface of the particles which can modulate the interfacial properties of the system, and thus influence mucoadhesion, drug absorption and drug bioavailability, and ophthalmic drugs, as taught by Ludwig, in view of the sustained release of microparticles after intravitreal administration for a duration of months to a year, as taught by Short, and the use of intravitreal administration of drugs for the treatment of corneal neovascularization, macular degeneration, proliferative diabetic retinopathy, and age related macular degeneration, as taught by Bahar et al., and arrive at the instant invention.
One of ordinary skill in the art would have found it obvious to do so because it is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 2141. All the references disclose the intravitreal 
Regarding instant claims 78-81, the limitations of macular degeneration (instant claim 78), age-related macular degeneration (instant claim 79), proliferative diabetic retinopathy (instant claim 80), corneal neovascularization (instant claim 81), would have been obvious over the treatment of corneal neovascularization, macular degeneration, proliferative diabetic retinopathy, and age related macular degeneration, as taught by Bahar et al. (Page 142, right hand column).

Claims 77-79 and 82-100 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ludwig (Advanced Drug Delivery Reviews 57 (2005) 1595-1639) in view of Short (Toxicologic Pathology, 36:49-62, 2008) and van der Valk et al. (Ophthalmology, 2005; 112(7):1177-1185).
Instant claims 93 and 98 are drawn to the methods of claims 90 and 95, respectively, wherein the therapeutic agent is brimonidine.
Instant claims 94 and 99 are drawn to the methods of claims 90 and 95, respectively, wherein the therapeutic agent is dorzolamide.
The teachings of Ludwig and Short are discussed above.
Ludwig and Short do not expressly teach brimonidine or dorzolamide.
et al. disclose the most commonly prescribed drugs for the treatment of glaucoma, which include timolol, betaxolol, brimonidine, and dorzolamide (Abstract, Page 1178, Table 1). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method of ocular drug delivery comprising a particle which comprises a biocompatible core, a polymeric coating on the surface of the particles which can modulate the interfacial properties of the system, and thus influence mucoadhesion, drug absorption and drug bioavailability, and ophthalmic drugs including ocular anti-hypertensive agents pilocarpine and timolol, as taught by Ludwig, in view of the sustained release of microparticles after intravitreal administration of ocular anti-hypertensive agents such as pilocarpine for a duration of months to a year, as taught by Short, and the commonly prescribed drugs for the treatment of glaucoma, which include timolol, betaxolol, brimonidine, and dorzolamide, as taught by van der Valk et al., and arrive at the instant invention.
One of ordinary skill in the art would have found it obvious to do so because it is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 2141. All the references disclose the administration of ocular drugs including ocular anti-hypertensive drugs. One of ordinary skill in the art would have had a reasonable expectation of success in using the commonly prescribed drugs timolol, betaxolol, brimonidine, and dorzolamide, as taught by van der Valk et al. (Abstract, Page 1178, Table 1). 
Regarding instant claims 90-94 and 96-99, the limitations of timolol (instant claims 90, 91, and 96), betaxolol (instant claims 90, 92, and 97), brimonidine (instant .

Claims 77-79, 82-92, 95-97, and 100 -101 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ludwig (Advanced Drug Delivery Reviews 57 (2005) 1595-1639) in view of Short (Toxicologic Pathology, 36:49-62, 2008) and Alard et al. (US 2009/0162358 A1).
Instant claim 101 is drawn to the method of claim 77, wherein the microparticles are lyophilized and reconstituted prior to administration.
The teachings of Ludwig and Short are discussed above.
Ludwig and Short do not expressly teach that the microparticles are lyophilized and reconstituted prior to administration.
Alard et al. disclose pharmaceutical compositions for intravitreal injection which are lyophilised (freeze dried) for reconstitution prior to administration according to methods well known or apparent to those skilled in the art ([0148]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method of ocular drug delivery comprising a particle which comprises a biocompatible core, a polymeric coating on the surface of the particles which can modulate the interfacial properties of the system, and thus influence mucoadhesion, drug absorption and drug bioavailability, as taught by Ludwig, in view of the sustained release of microparticles after intravitreal administration of ocular agents 
One of ordinary skill in the art would have found it obvious to do so because it is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 2141. One of ordinary skill in the art would have had a reasonable expectation of success in using the well known method of reconstituting a lyophilized pharmaceutical composition prior to administration by intravitreal injection, as taught by Alard et al. ([0148]). 
Regarding instant claim 101, the limitation of the microparticles which are lyophilized and reconstituted prior to administration would have been obvious over the microspheres and nanospheres as taught by Ludwig (Page 1612, section 4.2.2, left hand column, 1st full paragraph); the microparticles having a particle size range of 1 to 1,000 µm, as taught by Short (Page 52, right hand column), and by the well-known method of reconstituting a lyophilized pharmaceutical composition prior to administration by intravitreal injection, as taught by Alard et al. ([0148]). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 77-101 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,889,193 B2 (“the ‘193 Patent”). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a method for the treatment of an eye disorder in a patient in need thereof comprising administering an injectable composition by intravitreal injection into the vitreous chamber, wherein the injectable composition comprises microparticles in a sterile suspension suitable for intravitreal injection wherein the microparticles have a diameter of about 50 microns or less, wherein the microparticles and the coating are co-extensive. 
The differences are that claims of the ‘193 Patent specifically recite that: (i) the method comprises “injecting or instilling” into a part of the eye of the patient; (ii) that the particle is formed of a material “which elicits an inflammatory response in the part of the eye into which it is to be injected; and (iii) “the density and molecular weight of the hydrophilic polymer or copolymer is sufficient to reduce the inflammation or intraocular pressure (IOP) elicited by the uncoated particle by at least about 10%.” 
However, one of ordinary skill in the art of treating an eye disease or disorder would have found it obvious to administer the drug delivery system into a specific part of the eye by means including injecting and instilling, as in claims of the ‘193 Patent, in 
Therefore, instant claims are obvious over claims of the ‘193 Patent and they are not patentably distinct over each other.

Claims 77-101 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 9,566,242 B2 (“the ‘242 Patent”). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a method for the treatment of an eye disorder in a patient in need thereof comprising administering an injectable composition by intravitreal injection into the vitreous chamber, wherein the injectable composition comprises microparticles in a sterile suspension suitable for intravitreal injection wherein the microparticles have a diameter of about 50 microns or less, wherein the microparticles and the coating are co-extensive. 
The difference is that claims of the ‘242 Patent specifically recite that the vitreous chamber of the eye exhibits at least 10% less inflammation or intraocular pressure (IOP) compared to the vitreous chamber of an eye treated with the same microparticles not coated with the amphiphilic molecules, for at least about 30 days post-administration.

Therefore, instant claims are obvious over claims of the ‘242 Patent and they are not patentably distinct over each other.

Claims 77-101 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 26-28, 36-50, and 62-64 of U.S. Patent No. 9,937,130 B2 (“the ‘130 Patent”). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a method for the treatment of an eye disorder in a patient in need thereof comprising administering an injectable composition by intravitreal injection into the vitreous chamber, wherein the injectable composition comprises microparticles in a sterile suspension suitable for intravitreal injection wherein the microparticles have a diameter of about 50 microns or less, wherein the microparticles and the coating are co-extensive. 
The difference is that claims of the ‘130 Patent specifically recite that the vitreous chamber of the eye exhibits at least 10% less inflammation or intraocular pressure (IOP) compared to the vitreous chamber of an eye treated with the same microparticles not coated with the amphiphilic molecules, for at least about 30 days post-administration.

Therefore, instant claims are obvious over claims of the ‘130 Patent and they are not patentably distinct over each other.

Claims 77-101 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12 of U.S. Patent No. 10,369,107 B2 (“the ‘107 Patent”). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a method for the treatment of an eye disorder in a patient in need thereof comprising administering an injectable composition by intravitreal injection into the vitreous chamber, wherein the injectable composition comprises microparticles in a sterile suspension suitable for intravitreal injection wherein the microparticles have a diameter of about 50 microns or less, wherein the microparticles and the coating are co-extensive. 
One difference is that claims of the ‘107 Patent specifically recite a particle size range of between 3 nm and 50 microns. However, one of ordinary skill in the art would have found that the range of the particles recited in the instant claims, i.e., a diameter of about 50 microns or less, overlaps, and therefore, renders obvious the range recited in claims of the ‘107 Patent.

Therefore, instant claims are obvious over claims of the ‘107 Patent and they are not patentably distinct over each other.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax, can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/ARADHANA SASAN/Primary Examiner, Art Unit 1615